Relator is charged by complaint with the offense of rape. This is an appeal from an order denying bail.
The complaint embraces two counts; one charging rape by force and the other alleging that Ruth Rowell, the injured party, was under the age of eighteen years and not the wife of the relator.
Apparently the act of intercourse relied upon by the State occurred in Ellis County in the town of Milford in a tourist camp where, according to the testimony of the injured party, she had gone with the relator. The proprietor of the tourist camp testified that he had not rented the cabin in question to the relator but on the contrary had rented it to a man and his wife. He further testified that he did not see the relator and the injured party at the camp on the date of the alleged offense.
We deem it unnecessary to enter into a detailed statement of the testimony.
The State's attorney before this court admits that bail should be granted. We are in accord with the position taken by him. We are impressed with the view that the facts do not reveal a case in which the jury would, in the discharge of their duties, probably assess the death penalty. See Ex parte Mullins, 265 S.W. 580; Ex parte Taylor, 266 S.W. 418.
The judgment denying bail is reversed and relator granted bail in the sum of $7,000.00.
Reversed and bail granted Relator.